Citation Nr: 9918742	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-16 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right eye disorder 
characterized as peripheral vision loss due to trauma.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the benefits sought on appeal.  The 
veteran served in active service from February 1966 to 
February 1968.  At present, after remand to the RO for 
additional development, the veteran's case is once again 
before the Board for appellate review. 


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Service medical records show that the veteran reported on 
pre-induction examination that he had worn glasses.  Physical 
examination at that time and subsequently showed refractive 
error, bilaterally.

3.  Service medical records do not indicate that the veteran 
sustained trauma to the back of the head.

4.  Loss of peripheral vision in the right eye is not shown 
for decades after service.

5.  The veteran's right eye disorder, characterized as 
peripheral vision loss due to trauma, is not related to his 
period of service. 


CONCLUSION OF LAW

The veteran's right eye disorder characterized as peripheral 
vision loss due to trauma was not incurred in or aggravated 
by his service. 38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  In this regard, the Board notes that 
the case was returned to the RO in June 1998 in order to 
develop the record.  However, no further useful information 
regarding the issue on appeal was provided to the RO in order 
to permit procurement of additional records and it appears 
that an earlier reference to a Westside VA medical record 
wherein a physician related the veteran's current right eye 
disorder to service referred to the March 1996 compensation 
and pension examination.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).  For the showing of chronic disease in service, there 
are required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnoses including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Mere congenital or developmental defects, absent, displaced 
or supernumerary parts, refractive error of the eye, 
personality disorder and mental deficiency are not diseases 
or injuries within the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 4.9 (1998).

Service medical records include a May 1963 pre-induction 
examination report showing that that veteran had uncorrected 
distant vision of 20/30, bilaterally.  In a December 1965 
pre-induction examination report, it was reported that the 
veteran's uncorrected distant vision was 20/40, bilaterally.  
On the associated December 1965 report of medical history, 
the veteran gave a history that he had had eye trouble and 
had worn glasses;  the examiner queried whether the veteran 
needed glasses.  He was given a 2 physical profile for eyes.  
The file contains at least one visual acuity testing and 
screening report dated in February 1966 indicating that the 
veteran's distant vision was 20/25 in the right eye and 20/20 
in the left.  As well, service medical records include 
several spectacle order forms dated in September 1966 and in 
February 1967.  Uncorrected near vision was reported to be J-
3 bilaterally in May 1963; J-5 in the right eye and J-6 in 
the left eye in December 1965; and J-1 in November 1967.  The 
service medical records are negative for any complaints, 
findings, or diagnoses indicative of injury or disease of the 
eye other than a report that the veteran was seen on one 
occasion for acid burns around an unspecified eye in January 
1967.  Notably, the veteran's November 1967 discharge 
examination report showed no abnormality associated with the 
veteran's eyes and his visual acuity was reported to be 
20/20, bilaterally.  Further, on the accompanying report of 
medical history, the veteran reported that he did not at that 
time or in the past have any eye trouble and he specifically 
denied a history of head injury.  

As to the post-service medical evidence, at a March 1996 VA 
examination, the veteran reported a history of long-standing 
quadrantanopia of the right eye since 1966.  The veteran 
reported a history of trauma to the back of the head with a 
rifle.  The diagnosis was right eye inferior quadrantanopia 
of unknown etiology, probably traumatic as opposed to 
ischemic.  The examiner noted, however, that the veteran 
refused a scheduled computerized tomography (CT) scan and the 
examiner noted that in order to finalize the diagnosis, he 
continued to recommend such testing despite the non-
progressive nature of the disorder. 

In addition, the record includes written statements by  
[redacted] and [redacted] which collectively indicate 
that they had served with the veteran and remembered that he 
had had a problem with peripheral vision in one eye during 
service.  As well, statements by the veteran, made in 
correspondence to the RO and during his September 1997 
personal hearing before the undersigned member of the Board, 
indicate that in 1966 during his basic training he was hit in 
the back of the head with a M-16 rifle which caused him to 
become unconscious for about five minutes.  He indicated that 
the incident was not reported to medical authorities at that 
time and that he only knew that he had sustained peripheral 
vision loss when he failed a vision test in service which, 
had he passed, would have allowed him to obtain a driver's 
license.  The veteran has expressed the belief that the blow 
to the head caused his current right eye peripheral vision 
loss.  

With respect to the evidence of record, the law is clear that 
it is the Board's duty to assess the credibility and 
probative value of the evidence and, provided that it offers 
an adequate statement of reasons or bases, the Board may 
favor one medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  As a preliminary matter, the 
Board notes that service medical records indicate that the 
veteran had bilateral refractive error in service and that he 
was issued eyeglasses.  However, the veteran does not contend 
nor does the record show that this defect which clearly 
preexisted service worsened in service.  The veteran, in 
fact, asserts that he has a different disability, peripheral 
vision loss of the right eye, that was incurred in service.  
In weighing the evidence available, the Board notes that 
service medical records do not indicate that the veteran 
sustained trauma to the head in service.  The veteran has 
explained the absence of records to be due to the fact that 
the injury was not reported.  However, even assuming for the 
sake of this argument that the veteran was hit in the head 
with a rifle butt, the Board notes that service medical 
records do not include a diagnosis of peripheral vision loss 
of the right eye despite the fact that the veteran's eyes 
were examined several times in service.  Notably, on 
separation, the veteran denied a history of head trauma or 
eye trouble.  In fact, the first documented diagnosis of a 
disability of the right eye is demonstrated in a VA medical 
record dated decades after the veteran's service.  

The Board notes that the absence of a chronic disability in 
service or of continuity of symptomatology since service is 
not necessarily fatal to the veteran's claim.  However, the 
applicable regulatory provision which provides that service 
connection may be granted for any disease diagnosed after 
discharge is qualified by the requirement that all the 
evidence, including that pertinent to service must establish 
that the disease was incurred in service.  In this regard, 
the Board has considered the March 1996 VA examination 
report, discussed above, in which the examiner indicated that 
the veteran's peripheral vision loss was probably due to 
trauma.  However, the Board does not find this opinion to be 
probative of the matter under consideration in this case.  In 
this regard, the Board again must stress that the current 
record is devoid of any competent evidence showing that the 
veteran in fact sustained trauma to the back of his head or 
that he had peripheral vision loss in the right eye, 
established by competent medical authority, in close 
proximity to service.  Further, to the extent that the 
opinion is arguably a recitation of the history provided by 
the veteran, the Board emphasizes that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional comment and/or objective findings by that 
examiner does not constitute competent medical evidence.  
Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board 
finds further reason to reject this opinion because the 
examiner clearly indicated that the diagnosis he rendered, 
and presumably the stated likely etiology, were not final and 
he wanted the veteran to undergo further testing to rule out 
other pathology which the veteran refused.  In view of the 
foregoing, the Board must accord little weight to this 
opinion.

In arriving at this determination, the Board has taken into 
consideration the various statements by the veteran,  
[redacted] and [redacted] who recall that the veteran had 
peripheral vision loss in service.  While the Board 
acknowledges the sincerity of these statements, the Board 
notes that neither the veteran, Mr. [redacted] nor Mr. 
[redacted], as lay persons, are competent to offer an opinion 
requiring medical knowledge, such as a diagnosis, and thus, 
such statements do not constitute medical evidence which 
would prove the existence of a service-related disability.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995).  In this respect, the 
Board must accord greater weight to the contemporaneous 
service medical evidence regarding the incurrence or presence 
of disease in service.

After a review of the record, the Board finds that the 
veteran has not submitted persuasive evidence showing that 
his current right eye disorder, characterized as peripheral 
vision loss due to trauma, is related to his period of 
service.  As such, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for a right eye disorder characterized as 
peripheral vision loss due to trauma, and thus, his claim 
must be denied.  See 38 U.S.C.A. § 5107(a). 

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  In this case, after reviewing the evidence of 
record, the Board finds that the evidence is not in relative 
equipoise, and thus, the benefit of the doubt rule is not for 
application in this case. 



ORDER

Service connection for a right eye disorder characterized as 
peripheral vision loss due to trauma is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

